Citation Nr: 0605124	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-21 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a compensable disability rating prior to 
February 26, 2004, and a rating in excess of 10 percent 
thereafter, for service-connected pleural thickening, both 
lungs, residual asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1957 to April 
1958 and from July 1958 to March 1980.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from July 1998 and April 2004 rating 
decisions of  the Department of Veterans Affairs (VA) 
Regional Office (RO) in Honolulu, Hawaii.


FINDINGS OF FACT

1.  Sleep apnea was not shown in service or for many years 
thereafter and the most probative evidence of record 
indicates that the veteran's current sleep apnea is not 
causally related to his active service, any incident therein, 
or any service-connected disability.

2.  Prior to February 26, 2004, there is a pulmonary function 
test that measured the veteran's FVC at 77 percent predicted.

3.  As of February 26, 2004, the veteran's pulmonary function 
tests have not measured FVC at 65-74 percent predicted; or 
DLCO (SB) measured at 56-65 percent predicted. 


CONCLUSIONS OF LAW

1. Sleep apnea was not incurred during active service, nor is 
any such disability causally related to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§  1110, 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2005).

2.  The criteria for a 10 percent disability rating prior to 
February 26, 2004, for service-connected pleural thickening, 
both lungs, residual asbestos exposure, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.20, 4.97; Diagnostic Code 6833 (2005).

3.  The criteria for a disability rating in excess of 10 
percent, after February 26, 2004, for service-connected 
pleural thickening, both lungs, residual asbestos exposure, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.97; Diagnostic Code 
6833 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is a July 2002 letter that notified the veteran of 
any information and evidence needed to substantiate and 
complete the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter provided the substantive standard to 
validate that type of claim.  Additionally, VA indicated 
which portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  In addition, the letter instructed the 
claimant to identify any additional evidence or information 
pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in November 1997.   Thereafter, the RO provided 
notice in July 2002.  Additionally, the veteran was generally 
advised to submit any additional evidence that pertained to 
the claim.  Id. at 121.  Therefore, for the circumstances of 
this case, the requirements of Pelegrini regarding the timing 
and content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; private treatment records from Kaiser Permanente; 
and VA examination reports dated in February 1998, April 
1998, February 2000, February 2002, and February 2004.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Laws and Regulations

Service Connection 
Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Increased Ratings
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2005).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.

Analysis
Sleep Apnea
The veteran seeks service connection for sleep apnea.  
Service connection is currently in effect for pleural 
thickening, both lungs, residual asbestos exposure. 

Other than the veteran's lay contentions, the record contains 
no indication that the veteran's current sleep apnea is 
causally related to his active service, any incident therein, 
or any service-connected disability.  Service medical records 
are silent regarding any complaint or finding of sleep apnea.  
Similarly, the post-service medical evidence of record is 
negative for any notations of a sleep apnea for years after 
service separation.  The first complaint of sleep apnea was 
recorded in September 1987, seven years after the veteran's 
discharge from service.  Moreover, there is no medical 
evidence of record that provides a nexus to his period of 
service.  Consequently, service connection is not warranted 
on a direct basis.

The veteran, however, claims that his current sleep disorder 
is secondary to his service-connected pleural thickening, 
both lungs, residual asbestos exposure.  Notwithstanding the 
veteran's allegation, the most probative medical evidence of 
record establishes that the veteran's sleep apnea is not 
related to his service-connected lung disability.  The 
February 1998 and February 2002 VA examiners opined that the 
veteran' sleep apnea was not related in any way to his lung 
disability.  In February 1998, the examiner commented that 
pleural thickening and/or asbestos exposure have not been 
described as a cause of obstructive sleep apnea.  At the time 
of examination, the veteran submitted he was hypersomnolent 
while on active duty and that he actually "passed out," in 
August 1964; however, the examiner reviewed the record and 
was unable to find any corroborating evidence.  He also noted 
that the service medical records contained no evidence of 
hypersomnolence or loss of consciousness.  Additionally, the 
February 2002 examiner concluded that sleep apnea was not a 
result of bilateral pleural thickening from asbestosis; he 
noted that these two conditions are separate entities.  
Moreover, there was no indication from the records that one 
condition was affecting the other in any way.  The examiner 
also noted that the benign pleural thickening had been stable 
and had not interfered with the veteran's lung function; and 
the record did not contain any indication of the presence of 
any pulmonary parenchymal or physiologic abnormalities as a 
result of asbestos exposure.  

The Board finds that the VA medical opinions, discussed above 
are persuasive and assigns them great probative weight.  The 
opinions were rendered by physicians who actually examined 
the veteran.  In addition, the VA examiners gave a considered 
rationale and based their opinions on a complete review of 
the veteran's claims folder.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).

In summary, as sleep apnea was not shown in service or for 
many years thereafter, and because the probative evidence of 
record indicates that such disorder is not causally related 
to the veteran's active service or any service-connected 
disability, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for sleep apnea.


Lung Disability
Under 38 C.F.R. § 4.97, Diagnostic Code 6833, a 10 percent 
disability rating is warranted for asbestosis for Forced 
Vital Capacity (FVC) in 1 second of 75 to 80 percent 
predicted; or, Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted.  A 30 percent rating is warranted for FVC 
of 65 to 74 percent predicted; or, a DLCO (SB) of 56 to 65 
percent predicted.  A 60 percent evaluation requires FVC of 
50 to 64 percent predicted; or, DLCO (SB) of 40 to 55 percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation requires demonstrated 
evidence of an FVC of less than 50 percent of predicted 
value; or, DLCO (SB) of less than 40 percent of predicted; 
or, maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiac or respiratory limitation, or; cor 
pulmonale (right heart failure) or pulmonary hypertension; 
or; requires outpatient oxygen therapy.

Service connection for pleural thickening of both lungs due 
to asbestos exposure was awarded by a December 1998 rating 
decision.  A noncompensable disability evaluation was 
assigned, effective May 11, 1988.  The current claim on 
appeal was submitted in August 1997.  In July 1998, the RO 
held that the assigned noncompensable disability evaluation 
was appropriate.  Subsequent to VA examination, in April 
2004, the RO held that a 10 percent disability rating was 
warranted, effective February 26, 2004.  

The Board will first address whether the veteran is entitled 
to a compensable disability rating for pleural thickening, 
both lungs, residual asbestos exposure, prior to February 26, 
2004.  The record contains several inconsistent pulmonary 
function tests.  In October 1997, FVC was 72 percent of 
predicted.  In December 1997, FVC was 94 percent of 
predicted.  

Accordingly, in February 2000, the veteran was scheduled for 
a VA examination.  X-rays demonstrated pleural thickening on 
the right side of the chest, otherwise unremarkable.  
Pulmonary function tests showed lower limits of normal forced 
vital capacity and normal flow rates at all lung volumes, 
with no improvement after inhaled bronchodilators, normal 
lung volumes and diffusion at the lower limits of normal.  
When compared to pulmonary function tests done 10 years 
earlier, the examiner determined that the results had not 
deteriorated.  Spirometry testing revealed a best pre-
bronchodilator FVC of 3.62, which was 84 percent of 
predicted.  Post-bronchodilator FVC was 3.33, 77 percent of 
predicted.  In August 2003, FVC was 2.92, 87 percent of 
predicted.

Based upon the February 2000 VA examination findings of post-
bronchodilator reading of 77, the veteran warrants a 
disability rating of 10 percent, prior to February 26, 2004.   
A 10 percent disability rating is warranted under Diagnostic 
Code 6833 when the medical evidence demonstrates FVC of 75 to 
80 percent predicted; or, DLCO (SB) of 66 to 80 percent 
predicted.  Accordingly, a disability rating of 10 percent, 
but no higher, is warranted prior to February 26, 2004.

The Board acknowledges that the veteran submitted to a VA 
examination in April 1998; however, this examination is 
unsuitable for rating purposes because the examiner stated 
that the FVC's were not reliable, evidenced by the best test 
being 103.9 percent of prior best.  FVC on the first test was 
52.2 percent of predicted.  FVC on the second test was 50.5 
percent of predicted.  FVC on the third test was 53.8 percent 
of predicted.  

As to the veteran's claim of entitlement to a disability 
rating in excess of 10 percent for his service-connected lung 
disability, as of February 26, 2004, the results of the 
pulmonary function testing clearly demonstrate that the 
veteran's lung disability to be no more than 10 percent 
disabling.  In February 2004, the veteran reported for a VA 
examination.  The veteran was diagnosed as having bilateral 
pleural thickening, with no evidence of pleural 
calcification.  The impression was borderline transverse 
cardiomegaly and right lateral thoracic wall pleural 
thickening.  In a March 2004 addendum, FVC was measured at 
3.50, 80 percent of predicted.  A FVC measured at 80 percent 
warrants a 10 percent disability evaluation and no higher. 

In conclusion, the medical evidence demonstrates that a 10 
percent disability rating, prior to February 26, 2004, is 
warranted; however, a rating in excess of 10 percent 
thereafter, for service-connected pleural thickening, both 
lungs, residual asbestos exposure, is not warranted.  


ORDER

Service connection for sleep apnea is denied.

Entitlement to a 10 percent disability rating, prior to 
February 26, 2004, for service-connected pleural thickening, 
both lungs, residual asbestos exposure, is granted.
Entitlement to a rating in excess of 10 percent, as of 
February 26. 2004, for service-connected pleural thickening, 
both lungs, residual asbestos exposure, is denied.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


